Citation Nr: 0204102	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  00-02 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation greater than 30 percent for 
posttraumatic stress disorder (PTSD) for any period between 
February 23, 1998, the effective date for service connection, 
and July 1, 1998, the effective date for a 50 percent 
evaluation, and to an evaluation greater than 50 percent for 
any period since July 1, 1998.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Jane Harris, Ph.D.


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had active service from September 1966 to June 
1969.

In February 1998, he claimed service connection for PTSD.  
This case comes to the Board of Veterans' Appeals (Board) 
from a May 1998 decision by the Newark, New Jersey, Regional 
Office (RO) that granted service connection for PTSD and 
assigned a 30 percent evaluation effective February 23, 1998, 
the date the claim was received.  The veteran disagreed with 
the evaluation assigned, and appealed it.

During the pendency of the appeal, a June 1999 RO decision 
increased the assigned evaluation to 50 percent effective 
July 1, 1998, the first day of the first month following the 
veteran's discharge from a residential PTSD treatment 
program.  The veteran continued his appeal for a greater 
evaluation.  Temporary total (100 percent) ratings have been 
assigned under 38 C.F.R. § 4.29 (2001) from May 4, 1998, to 
July 1, 1998, and from January 18, 1999, to May 1, 1999, 
based on residential treatment programs for his PTSD.

The veteran and Jane Harris, Ph.D., testified at a September 
2001 hearing before the undersigned, the member of the Board 
designated by the Chairman to conduct the hearing and make 
the final decision in this case.  At the hearing there was 
some discussion of the RO's August 2001 proposal to rate the 
veteran incompetent.  It does not appear that the RO 
implemented that proposal, or that the technical requirements 
for an appeal of an incompetence rating, had one been issued 
(notice of disagreement, statement of the case, substantive 
appeal), have been satisfied.  Under the circumstances, 
assuming that there has been no rating of incompetence, this 
decision will not address that issue.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is currently 
manifested by intrusive thoughts, disturbed sleep, feelings 
of irritability, anger, anxiety, depression, and guilt; his 
judgment is impaired and mood disturbed, and he has 
difficulty establishing and maintaining effective work and 
social relationships.

2.  He does not have prominent symptoms of suicidal ideation, 
obsessional rituals, speech disturbance, periods of violence, 
spatial disorientation, or personal neglect.

3.  The evidence does not show that the symptoms of the 
veteran's PTSD have been discernibly more or less severe than 
shown above, or caused greater or lesser impairment in 
earning capacity, at any time since service connection was 
granted.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 50 percent 
for PTSD, for the period beginning February 23, 1998, the 
effective date for service connection, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.321(a) and Part 4 to include §§ 4.1, 4.7, 4.10, and 
Diagnostic Code (DC) 9411 (2001).

2.  The schedular criteria for an evaluation greater than 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.321(a) and Part 
4 to include §§ 4.1, 4.7, 4.10, and DC 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Vet Center records indicate that the veteran sought treatment 
for alcoholism in August 1986.  He indicated then that he was 
separated from his wife and that she was seeking a 
restraining order.  His wife was interviewed and reported 
that the veteran had not harmed her or their children, but 
had pushed her and had made threatening gestures.  She said 
she suspected that some of his behavior might be related to 
his service in Vietnam, but the most pressing problem was his 
alcohol abuse.  The veteran was administered some sort of 
test for alcoholism and scored 100 percent.

In an October 1986 Vet Center interview, the veteran's wife 
indicated that she was pleased that her husband had sought 
help for alcohol abuse, and concurred with the counselor that 
that was the veteran's primary problem.  The treatment plan 
called for joint marital counseling, the veteran's continued 
participation in group therapy, and his attendance at 
Alcoholics Anonymous.  An October 1987 progress note 
indicated that a letter was sent and the case was closed, 
thereby suggesting that the veteran had had no contact with 
the Vet Center since October 1986.
A January 1998 letter to Travelers Insurance from a YMCA 
social worker indicated that, in December 1997, while the 
veteran was driving his company's truck, it was struck from 
the rear by an automobile.  According to the social worker, 
the veteran's assistance to the injured driver of the 
automobile triggered memories of traumatic events he had 
witnessed in service.  She contended that the veteran first 
sought assistance in dealing with his "Vietnam memories" 
from the Veterans Outreach Center in 1985-1986, that he had 
PTSD but his symptoms had been stable and under control, and 
that he had not sought counseling since 1986.  (However, as 
indicated above, the veteran's "primary problem," in 1986, 
was seen as alcohol abuse, and there was no reference to PTSD 
in those earlier records.)  The social worker assigned a 
Global Assessment of Functioning (GAF) score of 31.  She 
recommended that the veteran undergo weekly individual 
counseling to "help him work through the recurrent traumatic 
memories triggered by the recent vehicle accident."

In February 1998, the veteran claimed service connection for 
PTSD.

At a March 1998 VA psychiatric examination, the veteran 
reported that he was married, that it was his first marriage, 
and that he had three children, the youngest of which was 18 
years of age.  He served in the Navy aboard an aircraft 
carrier and had two traumatic experiences in service.  First, 
he saw another sailor killed when he walked into an aircraft 
propeller.  Second, he unloaded dead and wounded from 
helicopters after they had been transferred from another ship 
where an explosion had occurred.  He described these events 
in some detail.  In addition, he sustained injury to nerves 
in the right arm in an accident aboard ship.

The veteran reported steady employment after service and, in 
1977, took his present job driving a truck for a dairy.  He 
had a good work record during the preceding 21 years, formed 
close social relationships with several co-workers, and 
denied problems with authority figures.  He said that, in 
1983, he had to identify the body of a friend after the 
autopsy, and that that event caused him to recall events in 
service.  He said that, since 1983, he had had flashbacks 
triggered by the smell of diesel fuel and the sound of jet 
engines, brief lapses of concentration, intrusive memories, 
irritability and aggressiveness after minor provocation, and 
family problems including a 1984-1987 separation, but he 
continued to function adequately on the job.  He also 
reported the December 1997 motor vehicle accident, and said 
that assisting the driver of the other motor vehicle, who had 
sustained head injuries, caused him to recall the first in-
service traumatic event described above.

The veteran said he had used marijuana in the past and had 
used alcohol to relieve tension.  He sought mental health 
services in 1985 during a period of family conflict and also 
participated in Alcoholics Anonymous.  He had not had other 
psychiatric treatment.

Currently, the veteran's sleep was disturbed two or three 
times per night; he had nightmares and awoke sweating and 
anxious.  He also had intrusive memories accompanied by 
crying.  The sound of jet engines caused discomfort, but he 
denied exaggerated startle response.  He also said that 
symptoms had not affected his employment or his social 
relationships, and reported participation in two veterans 
organizations.  On mental status examination, the veteran was 
oriented, there were no unusual mannerisms or behavior, 
speech and communication were normal and did not evidence 
disturbance of thought or perception, insight was fair, 
memory and concentration were intact, there were no cognitive 
deficits, mood was neutral, and there was no suicidal or 
homicidal ideation.  However, he appeared tense and affect 
was constricted.  The examiner sensed that the veteran became 
agitated with minimal provocation, and that judgment could be 
compromised under stress.  The diagnosis was PTSD, and the 
examiner assigned a GAF score of 70 based on the veteran's 
report of irritability, aggression, intrusive thoughts, and 
sleep disturbance, but a good work record.

The veteran was admitted to a VA residential PTSD treatment 
program on May 4, 1998, and discharged on June 17.  There he 
reported that he began drinking before service, drank during 
service, and continued drinking after service.  Alcohol 
consumption increased after the death of a friend in 1983 
whose body he had to identify several days after he died.  He 
reported "binge drinking" from 1983 to January 1998 with 
the last binge after a December 1997 motor vehicle accident.  
He used marijuana three or four times per week between 1969 
and 1980 and twice a month from 1980 to 1993.  He used 
cocaine from 1980 to 1988.
The veteran said he had been married for 25 years and had 
three children, the youngest 19 years of age.  He said he had 
pushed his wife and had verbally abused her.  She had a 
restraining order for three or four months in the mid-1980's, 
and they were separated for two years thereafter.

He spent two days in jail in the Philippines for fighting and 
damaging property while there on leave from service.  He also 
spent 11/2 days in jail in the 1970's for drunk driving.  He 
had not been otherwise incarcerated and had no current legal 
problems.

On mental status examination, mood was depressed, but there 
was no suicidal ideation, and affect was somewhat 
constricted.  There was some insight, and judgment appeared 
to be fair.  The examination was otherwise unremarkable.  The 
diagnosis was PTSD and the examiner assigned a GAF score of 
50.  At discharge, the veteran reported improvement in 
depression, anxiety, sleep pattern, and anger management, but 
the examiner said that hypervigilance, exaggerated startle 
response, and intrusive thoughts persisted.

Following his discharge from the VA residential PTSD 
treatment program, the veteran began a course of group and 
individual counseling at the Vet Center.

A June 1999 RO decision increased to 50 percent the 
evaluation assigned for PTSD.  The increase was made 
effective July 1, 1998, the first day of the first month 
following the veteran's discharge from a VA residential PTSD 
treatment program.

At a July 1998 VA psychological consult, the veteran reported 
the two traumatic events in service previously described.  He 
said he had been married for 25 years, owned his own home, 
and had three children still at home, the youngest of which 
was 19.  He said he worked as a truck driver and enjoyed his 
work.  He said he had friends and his leisure activity 
included fishing, golf, and gardening.  He said that, in the 
past, he drank and used drugs, was verbally abusive, and 
tried to control people.  He said that, currently, he was 
more subdued, but was tense, irritable, frustrated, 
depressed, angry, and had problems with authority figures.  
He denied assaultive behavior.  Goals and a treatment plan 
were developed after the consult.
The veteran underwent outpatient counseling with the 
psychologist at the VA mental hygiene clinic beginning in 
July 1998.  Treatment notes indicate that he often felt anger 
toward others, frequently because of errors he believed they 
committed or incompetence he believed they demonstrated, but 
he never acted on that anger.  In November 1998, the 
psychologist noted that the veteran had been taught methods 
to manage anger, and that his anger had diminished.  The 
veteran had been accepted at another VA residential PTSD 
treatment program scheduled to begin in January 1999, was 
excited about the prospect, and counseling was terminated.

The veteran was admitted to a VA residential PTSD treatment 
program in January 1999.  In February, another program 
participant died, and the veteran complained that the 
emergency personnel who responded were incompetent.  He said 
he felt homicidal toward them, so he sought admission to the 
VA hospital.  However, during the interview at admission, he 
denied current impulses to harm others.  He was hospitalized 
for two days and, at discharge, affect was restricted, but 
the mental status examination was otherwise unremarkable.  
Diagnoses were adjustment disorder and PTSD and the examiner 
assigned a GAF score of 40.  The veteran then returned to the 
PTSD program.

In a March 1999 statement, the veteran said he felt rage at 
the slightest provocation, that he could not maintain 
favorable relationships, and that psychotherapy had not 
helped.

In a letter later in March 1999, a counselor in the 
residential PTSD treatment program contended that the 
veteran's PTSD worsened following the heart attack and death 
of another program participant.  He said that the veteran's 
social and industrial capacity were "considerably" 
impaired, and that the veteran had no friends, little contact 
with his family, was unemployable, and was totally disabled.  
He assigned a GAF score of 35.

The veteran was discharged from the VA residential PTSD 
treatment program on April 21, 1999.  The discharge summary 
noted that he had gained insight into his behavior, had 
demonstrated significant improvement in relating to other 
people, and had learned appropriate social and coping skills.  
It also noted that the veteran might avoid situations that 
could remind him of events in service, and that he might move 
to a state of hyperarousal if a situation was confusing or 
interpreted as threatening.  The psychologist who authored 
the report contended that the veteran's PTSD had impaired his 
ability to form relationships, to interact socially, and to 
find or keep employment.

At a June 1999 VA psychiatric examination, the veteran 
reported that he lived with his wife and three grown 
children, and was employed as a night shift truck driver.  He 
said he was socially withdrawn, distant from his family, had 
no goal-directed activities outside of work, resented the 
authority of supervisors, had episodes of "agitation," but 
had not been physically aggressive.  The veteran complained 
of depression, disturbed sleep, and intolerance for crowds.  
He reported flashbacks triggered by environmental stimuli 
(sounds, smells, etc.) accompanied by anxiety and 
disorientation.  He appeared tense and apprehensive, mood was 
depressed and affect was intense, and he denied suicidal and 
homicidal ideation.  Speech was loud, rambling, and 
circumstantial, but suggested no disturbance of thought or 
perception.  Memory and concentration were intact, but 
insight was poor, and the examiner felt that judgment could 
be compromised under stress.  The diagnosis was PTSD with 
associated depression, and the examiner assigned a GAF score 
of 50.

In a January 2000 Substantive Appeal, VA Form 9, his 
representative said that the veteran had been in treatment 
since his PTSD became manifest after the December 1997 motor 
vehicle accident.  He contended that the treatment had been 
necessary because of the veteran's anger with those whom he 
perceived as incompetent, and that he would not have been 
able to maintain his employment without the treatment.  He 
argued that the veteran was entitled to a greater evaluation 
because of all the treatment he had had.

In an October 2000 statement, submitted on a VA Form 9, the 
veteran reported that his condition worsened each day.  He 
said his condition was manifested by anger, and that he had 
attended three VA anger management programs.  He contended 
that the anger, and his efforts to control it, warranted a 
greater evaluation.

In a December 2000 assessment prepared at the conclusion of 
an eight-week course of group therapy at the Vet Center, the 
group team leader noted the veteran's earlier expressions of 
anger, but also noted that he currently felt better able to 
control his emotions and behavior.  He had learned which 
situations triggered strong reactions, and that knowledge 
made him better able to cope.  The assessment was that the 
veteran had improved substantially during the program.

In a May 2001 letter, the RO advised the veteran of the 
relevant provisions of the Veterans Claims Assistance Act of 
2000.

In a May 2001 statement, the veteran reported that 
confrontations with others were increasing and his family 
ties were strained.  He said a friend died recently and, when 
he visited the friend's family about 11 hours after the 
death, he could smell the odor of death.  In addition, he 
must have been notified of his friend's death before the 
authorities because the body was still there when he arrived, 
and he heard the coroner zipping up the body bag.  That sound 
was one he had heard in service when dead and injured were 
evacuated to his ship after a fire on another ship.  He said 
he was depressed, isolated from others, and his medications 
had been increased.

At a May 2001 VA psychiatric examination, the veteran 
reported his two traumatic experiences in service, and gave a 
history of fighting, auditory hallucinations, psychiatric 
hospitalization, and earlier alcohol dependence, but he 
reported sobriety during the preceding three years.  He said 
his current symptoms were anger, nightmares, depression, 
isolation, anhedonia, low energy, and helplessness, 
hopelessness, and worthlessness.  He said he and his wife had 
been married for 26 years, and they had three children, but 
his relationship with his family was poor.  He worked as a 
night-shift truck driver.  He said he had been jailed for 
driving under the influence.  He said he liked feeding birds 
and gardening.  On mental status examination, mood was angry, 
and affect was appropriate.  There was no homicidal ideation, 
but the examiner judged impulse control to be "below 
average."  The examination was otherwise unremarkable.  
Diagnoses, on Axis I, included PTSD and depression and, on 
Axis II, personality disorder not otherwise specified.  The 
examiner assigned a GAF score of 50.
Notes by Vet Center counselors, regarding group and 
individual psychotherapy sessions the veteran attended 
between June 1998 and June 2001, showed that the veteran 
participated willingly and well in the group milieu, and that 
counselors worked with him, and noted improvement in, anger 
management and interpersonal relationships.

At a September 2001 hearing, the veteran testified that he 
frequently had intrusive thoughts of Vietnam triggered by 
such things as hot weather, the smell of garbage, and the 
sound of airplanes.  He said that family members and co-
workers avoided him because of his previous displays of 
irritability and anger.  He described what sounded like a 
flashback when the cars in a parking lot appeared to him to 
be aircraft lined up on the flight deck of an aircraft 
carrier like the one on which he was stationed in service.  
He also described incidents that sounded like episodes of 
dissociative reaction when he drove from one freeway exit to 
another without any recollection of the trip, but he did not 
relate those incidents to service.  Finally, he described 
some compulsive behavior including the need to have his dog 
food, tuna, and soups lined up in a certain way in his 
pantry, but he did not relate that behavior to his military 
service, either.  He reported his attendance at the two VA 
residential PTSD treatment programs, one of which included an 
anger management class, two nonresident anger management 
classes, and the ongoing counseling at the Vet Center.

Jane Harris, Ph.D., the veteran's counselor at the Vet 
Center, testified that the veteran had good insight into his 
condition, but poor judgment.  She said his condition had a 
paranoid feature because he did not trust others, and he felt 
intimidated by anyone with whom he had a confrontation.  She 
said he took his wife on vacations, because he felt guilty 
about his prior treatment of her, but rarely spoke to her for 
fear that she would say something to him that would be 
demeaning or degrading.  She said that the veteran was very 
impulsive and spoke of wanting to "take people out."  She 
thought that feeling might be related to the accident in 
service when a friend was killed on the flight deck, and an 
officer told the veteran to continue working.  She said the 
veteran had not been given the chance to recover and grieve.  
(The Board notes, however, that the veteran's service medical 
records show that he was treated for shock and admitted to 
the ward in sick bay after the October 1967 accident on the 
flight deck.)  When asked about the diagnosis of personality 
disorder made after a VA psychiatric examination, she said 
she would not make such a diagnosis.

Doctor Harris said that the veteran was not psychotic, but 
his judgment and his perceptions of the motives of others 
were impaired, and she suggested that these impairments 
constituted impairment in reality testing.  She also said the 
veteran had major impairment in his interpersonal 
relationships because he had no friends and he had problems 
in family and work relationships.  She said that the veteran 
had a very bad temper, that "he literally has a blackout and 
will go after somebody," and that, at one point, his wife 
obtained a restraining order against him.  He felt bad about 
such behavior later.  She felt that a GAF score of 35 was 
"generous."

Analysis

We are not concerned here with service connection, since that 
has already been established; it is the level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, each disability must be viewed in 
relation to its history, so examination reports and treatment 
records extending back to the date of service connection are 
considered.  38 C.F.R. § 4.1.

That is especially true where, as here, the veteran disagreed 
with the initial evaluation assigned pursuant to the grant of 
service connection.  In such a case, adjudicators must 
consider all of the evidence of record because separate 
ratings can be assigned for separate periods of time, from 
the effective date of service connection, based on the levels 
of disability manifested during such separate periods of 
time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities, Part 4 of title 38 of the Code of 
Federal Regulations, identifies various disabilities by 
separate diagnostic codes.  38 C.F.R. § 4.27.  Within 
diagnostic codes, specific ratings are determined by the 
application of criteria that are based on the average 
impairment of earning capacity caused by the rated 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation is assigned if the disability 
picture more nearly approximates the criteria for that 
evaluation; otherwise, the lower evaluation is assigned.  38 
C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

With regard to psychiatric disorders, regulations provide 
that the frequency, severity, and duration of psychiatric 
symptoms must be considered as well as the length of, and the 
veteran's ability to adjust during, periods of remission.  
The evaluation assigned must be based on all the evidence of 
record that bears on occupational and social impairment and 
not merely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a).  The extent of social impairment must be 
considered but the evaluation may not be based solely on 
social impairment.  38 C.F.R. § 4.126(b).  Finally, the 
evaluation assigned a psychiatric disorder depends on the 
occupational and social impairment actually caused by 
psychiatric symptoms.  38 C.F.R. §4.130.

Under the provisions of DC 9411 (PTSD), a 100 percent 
evaluation is warranted when occupational and social 
impairment is total and is due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living including 
maintenance of minimal personal hygiene; disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent evaluation is 
warranted for occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals that interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances including 
work or a similar setting; and inability to establish and 
maintain effective relationships.  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotypical speech; panic attacks more frequent than once a 
week; difficulty understanding complex commands; impairment 
of memory characterized by, for example, forgetting to 
complete tasks or the retention of only highly-learned 
material; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is warranted for 
occupational and social impairment with an occasional 
decrease in work efficiency and with intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, suspicion, panic attacks, chronic 
sleep impairment, and mild memory loss.  A 10 percent 
evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or when continuous 
medication is required to control symptoms.  A noncompensable 
evaluation is warranted when a mental disorder has been 
formally diagnosed but symptoms do not interfere with 
occupational or social functioning or require continuous 
medication.

We turn first to the period from February 23, 1998, to July 
1, 1998, during which a 30 percent evaluation was assigned, 
and look to the evidence of the veteran's mental disorder 
during that period, and to the symptoms cited in the rating 
criteria for a 50 percent evaluation.  The evidence consists 
of a January 1998 letter from a YMCA social worker to an 
insurance company and a March 1998 VA psychiatric 
examination.  The letter merely provided a diagnosis and did 
not address symptoms.  At the VA examination, affect was 
constricted, but not flattened.  The examiner felt that the 
veteran could easily become agitated, and that judgment would 
be impaired under stress.  However, the evidence does not 
otherwise show disturbance of affect or mood, speech 
suggestive of disorders of thought or perception, panic 
attacks, difficulty understanding commands, disturbances of 
motivation and mood, or impairment of memory, judgment, or 
abstract thinking.  Finally, the evidence available for the 
applicable period does not show that the veteran had 
difficulty establishing and maintaining effective work and 
social relationships.  Indeed, he had a long record of steady 
employment for the same employer, denied problems with 
authority figures, denied that symptoms had affected his 
work, said he had formed close relationships with several co-
workers, and belonged to two veterans organizations.  In sum, 
the evidence relating to the veteran's mental disorder 
between February 23, 1998, and July 1, 1998, shows neither 
occupational nor social impairment.  Nevertheless, a definite 
increase in symptoms in July 1998 (justifying the increase to 
50 percent) seems less likely than a difference in the 
clinical assessment and reporting of these symptoms.  The 
discussion that follows is deemed applicable to the entire 
period since the grant of service connection.

The Board must consider all of the evidence of the veteran's 
mental disorder, and the symptoms cited in the rating 
criteria for a 70 percent evaluation.  In doing so, it 
appears that, though the veteran has occasionally claimed 
homicidal feelings, he has most often denied suicidal and 
homicidal ideation.  He testified at the hearing to some 
compulsive behavior regarding the storage of food items in 
his pantry, but there is no other evidence of such behavior, 
and no medical evidence that that behavior was an obsessional 
ritual or a manifestation of PTSD, and no evidence that that 
behavior interfered with routine activities.  Except for some 
circumstantial speech at a June 1999 VA psychiatric 
examination, there is no evidence that his speech has been 
illogical, obscure, or irrelevant, or that it otherwise 
demonstrated a thought disorder.  There is evidence of 
depression, but no evidence of panic, and no evidence that 
depression has affected his ability to function 
independently, appropriately, or effectively.  The veteran 
testified at the hearing to some sort of episodes involving 
his driving from one point to another with no recollection of 
the trip, but there is no other evidence of such episodes, 
and there is no medical evidence that related such episodes 
to PTSD, or suggested that they amounted to spatial 
disorientation.  Certainly, there is no evidence that the 
veteran has neglected his personal appearance or hygiene.

Save for the veteran's contention, and that of Dr. Harris, 
there is no evidence that the veteran has had difficulty 
adapting to stressful situations, including those related to 
employment, or that he has been unable to establish and 
maintain effective relationships.  On the contrary, he has a 
record, dating to 1977, of steady employment for the same 
employer.  The veteran contended that he drove a truck, 
presumably alone, during the night shift so as to avoid 
contact with co-workers.  If true, choosing to work the night 
shift shows an ability to adapt to what he may have perceived 
to be a stressful situation.  However, it is not entirely 
clear how he would have more contact with co-workers if he 
drove a truck, presumably alone, during the day shift.  
Further, counseling notes from the Vet Center, and progress 
notes from VA residential PTSD programs, show that he 
established effective relationships with others in his groups 
as well as with counselors.  In addition, there is no 
evidence that he has resigned from the two veterans 
organizations to which he belonged in 1998.

Finally, with regard to impulse control, the veteran 
contends, as does Dr. Harris, that the veteran has a bad 
temper, that he has "wanted to take people out," and that 
he has "blacked out and gone after" someone.  Their 
contention, however, is belied by the facts.  The veteran has 
no postservice arrest record for assaultive behavior, he has 
a 25-year record of employment for the same company, and he 
has maintained a marriage to the same woman for nearly thirty 
years.  His wife obtained a restraining order for three or 
four months in the mid-1980's, but she said then that he had 
not harmed her or their children, and that his "primary 
problem" was alcohol abuse.  It may be very difficult to 
assess the ability of another person to control his or her 
impulses, because their thoughts and impulses may be 
difficult to discern but, in this case, the veteran and his 
counselors have referred repeatedly to his anger and 
hostility.  Thus, we know that the veteran has angry 
impulses, but we also know that in recent years he has not 
engaged in assaultive behavior.  In sum, the veteran clearly 
has excellent impulse control.

In sum, the preponderance of the evidence shows that the 
veteran does not have symptomatology consistent with an 
evaluation greater than 50 percent.

As noted above, the evaluation is determined by the 
application of criteria that are based on the average 
impairment of earning capacity caused by the rated 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  In 
addition, in the case of a psychiatric disorder, the 
evaluation contemplates social, as well as occupational, 
impairment.  38 C.F.R. §4.130.  In this case, the veteran has 
reported that his symptoms consist primarily of disturbed 
sleep and feelings of hostility, anger, anxiety, depression, 
and guilt.  We must address the effect of his symptoms on his 
work and family relations, and on his judgment, thinking, and 
mood.  Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  
However, there is no evidence here of a thought disorder and, 
in view of what has previously been noted about the veteran's 
extensive and stable marital and employment history, it is 
not clear that his symptoms have had a substantial adverse 
effect there.  Clinicians have occasionally noted a depressed 
mood, but it is not clear that depressed mood has caused 
social or occupational impairment.  Clinicians have also 
suggested that the veteran's judgment may be impaired when 
under stress, but there is no objective evidence in recent 
(relevant) years, such as injuries incurred in fights or 
arrests for assault as a result of a confrontations, to 
indicate impaired judgment under stress.  Accordingly, we are 
constrained to find that the veteran's symptoms have not had 
such an adverse effect on work and family relations, or on 
judgment, thinking, or mood, as to warrant an increased 
evaluation.

We must also address the apparent conflict in GAF scores 
assigned by various examiners and counselors.  Bowling at 14.  
A GAF score is the clinician's judgment of the patient's 
overall level of functioning with respect to psychological, 
social, and industrial functioning.  AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (TEXT 
REVISION) 32 (4th ed. 2000) (hereafter DSM).  The DSM provides 
some standards, or criteria, for GAF scores, and thereby 
suggests objectivity in the assignment of a GAF score.  For 
example, GAF scores from 31 to 40 represent some impairment 
in reality testing evidenced, perhaps, by speech that is at 
times illogical, obscure, or irrelevant, or major impairment 
in several areas such as work, school, family relations, 
judgment, thinking, or mood.  GAF scores from 41 to 50 
represent serious symptoms evidenced, perhaps, by suicidal 
ideation, severe obsessional rituals, or frequent 
shoplifting, or any serious impairment in social or 
occupational functioning, such as having no friends or being 
unable to hold a job.  GAF scores from 51 to 60 represent 
moderate symptoms evidenced, perhaps, by flat affect, 
circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social or occupational functioning, 
such as having few friends or having conflicts with co-
workers.  GAF scores from 61 to 70 represent mild symptoms 
evidenced, perhaps, by depressed mood or mild insomnia, or 
some difficulty in social or occupational functioning, though 
the individual generally functions well and has some 
meaningful interpersonal relationships.  In the final 
analysis, however, a GAF score is a matter of judgment by the 
clinician, so it is, by its nature, more subjective than 
objective.  The subjective nature of GAF scores is compounded 
by the fact that the symptoms upon which they are based are 
seldom objectively observable; they are most often made known 
to the clinician through reports, or history, from the 
patient.  Thus, a GAF score represents a subjective judgment 
of a clinician of the subjective reports of a patient.

This case illustrates the point.  Here, the veteran has been 
assigned GAF scores as follows:  31 by the YMCA social worker 
in January 1998, 70 by a VA psychiatric examiner in March 
1998, 50 after a residential treatment program in June 1998, 
35 by a counselor at a residential treatment program in March 
1999, 40 upon discharge from two days in the hospital in 
March 1999 following the death of another residential program 
participant, 50 by a VA psychiatric examiner in June 1999, 
and 35 by a Vet Center psychologist in September 2001.  
During this time, he was admitted to two VA residential PTSD 
treatment programs and underwent both group and individual 
psychotherapy.  The veteran's reports of symptomatology at 
the March 1998 VA examination indicated that symptoms were 
mild.  Judging by GAF scores alone, his mental condition 
deteriorated with treatment.  Nevertheless, the discharge 
summary, prepared upon his completion of a VA residential 
PTSD treatment program in April 1999, noted that he had 
demonstrated significant improvement in relating to others 
and that he had learned appropriate social and coping skills.  
Strangely, one month prior to his discharge from that 
program, a counselor wrote that the veteran's social and 
industrial capacity was "considerably" impaired, that he 
had no friends and little contact with his family, that he 
was unemployable, and that he was totally disabled.  In light 
of all of the foregoing, we are disinclined to attach much 
weight to GAF scores, particularly in light of the undisputed 
facts of this case, to-wit:  the veteran has been married to 
the same woman since 1973, he has worked for the same 
employer since 1977, he belongs to two veterans 
organizations, he enjoys fishing, golf, gardening, and 
feeding birds, clinicians have reported his improvement after 
participating in PTSD treatment programs, and his 
psychotherapists have reported that he relates well to others 
and participates in group discussions.

In view of all of the foregoing, we find that the 
preponderance of the evidence is against an evaluation 
greater that 50 percent for any period since the grant of 
service connection.

Finally, we note that there has been a change in the law 
during the pendency of this appeal, and turn briefly to that 
change.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VCAA 
identifies and describes duties on the part of VA to advise a 
claimant of the evidence needed to substantiate a claim and 
to help a claimant obtain that evidence.  38 U.S.C.A. 
§§ 5103, 5103A.  All claims filed on or after November 9, 
2000, or filed before the date of enactment and not final as 
of that date, are subject to VCAA.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2099 (2000); 38 U.S.C.A. § 5107, Historical and 
Statutory Notes (Effective and Applicability Provisions).  
The duties to notify and assist claimants have been 
implemented by a new regulation.  Duty to Assist, 66 Fed. 
Reg. 45620, 45630-2 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In this case, in addition to the May 1998 RO decision that 
granted service connection for PTSD, the RO sent the veteran 
a March 1999 Statement of the Case (SOC), a June 1999 RO 
decision and Supplemental Statement of the Case (SSOC), a 
December 1999 SSOC, and a September 2000 SSOC, all of which 
set out the evidentiary shortcomings of the veteran's case, 
while the SOC and the SSOCs also set out the applicable law.  
In addition, the RO sent the veteran notices pursuant VCAA in 
May and July 2001.

The claim file includes the veteran's service medical 
records, VA treatment records and examination reports, and 
treatment records and correspondence from the Vet Center, and 
the letter from the YMCA social worker.  In addition, the RO 
has twice asked the veteran to identify other health care 
providers he has seen and offered to assist him in obtaining 
evidence therefrom.  Further, the veteran testified at a 
September 2001 travel Board hearing and submitted several 
written statements or contentions as well as statements and 
argument from his representatives.  Finally, in an October 
2001 letter, the RO advised the veteran that his case was 
being sent to the Board, and invited him to submit any 
additional evidence he had directly to the Board.

In view of the foregoing, the Board finds that VA has 
satisfied the notice and duty-to-assist provisions of VCAA 
and 38 C.F.R. § 3.159.


ORDER

An evaluation of 50 percent for PTSD from February 23, 1998, 
the effective date for service connection, is granted.  An 
evaluation greater than 50 percent for any period since that 
date is denied.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  In the meantime, please note 
these important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

